                                                                                    USDC SDNY
                                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                       DOC #:
 -------------------------------------------------------------- X                   DATE FILED: 5/13/2021
 TERRY J. BOYD,                                                 :
                                                                :
                                              Plaintiff,        :
                            -against-                           :
                                                                :          21-CV-4075 (VEC)
 JAVIER TIBURCIO-LORA AND                                       :
 METROPOLITAN FOODS INC,                                        :                ORDER
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 6, 2021, Defendants filed a Notice of Removal in this action (Dkt.

1);

        WHEREAS on May 10, 2021, the Court issued an order requiring Defendants to show

cause no later than May 17, 2021, why their removal was timely pursuant to 28 U.S.C. § 1446

(Dkt. 4); and

        WHEREAS on May 12, 2021, Plaintiff filed a motion to remand this action to state court,

arguing that Defendants’ removal was untimely under 28 U.S.C. § 1446 (Dkt. 5);

        IT IS HEREBY ORDERED that Defendants must respond to Plaintiff’s motion not later

than May 26, 2021. Defendants are no longer required to respond to the Court’s order to show

cause by May 17, 2021. Instead, Defendants’ response to Plaintiff’s motion must incorporate

any information Defendants planned to include in response to the Court’s order to show cause

that would not otherwise be included in their opposition to Plaintiff’s motion. Plaintiff may

reply in further support of his motion to remand not later than June 2, 2021.

SO ORDERED.
                                                                    ________________________
                                                                      ______________________  _ _
Date: May 13, 2021                                                     VALERIE CAPRONI
                                                                                   CAPRON   NI
      New York, New York                                             United States District Judge
